Citation Nr: 0621287	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for a right knee disability.  

2.  Entitlement to a disability evaluation greater than 10 
percent for a left knee disability.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a left ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1987 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asked the RO four times to obtain more recent 
records from the VA Outpatient Center (VAOPC) in Daytona 
Beach.  The RO did not obtain records from the VAOPC in 
Daytona Beach beyond September 2003.  

In November 2003, the veteran wrote to the RO and stated that 
he saw Dr. E. M., an orthopedic specialist who provided 
evidence in favor of his claims.  In his December 2003 
substantive appeal, the veteran again requested that recent 
records from Dr. E. M. at the VAOPC in Daytona Beach.  In 
February 2003, the veteran wrote to the RO and asked them 
again to obtain records from the VAOPC in Daytona Beach, 
specifically a November 2003 evaluation from Dr. E. M.  
Finally, in May 2004, the veteran made a fourth request that 
the RO obtain the November 2003 record from Dr. E. M. at the 
VAOPC in Daytona Beach.  

There is no evidence of record that the RO attempted to 
secure VAOPC Daytona Beach records for the period after 
September 2003.  Moreover, there is no evidence that the RO 
attempted to secure the November 2003 record from Dr. E. M.  
Therefore, a remand is required so that the records from the 
VAOPC in Daytona Beach may be obtained.  

To expedite the claim, the veteran himself may wish to obtain 
these records and submit them to the RO in order to avoid 
unnecessary delay in this case. 

Beyond the above, the Board must note that VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  In this case, the 
veteran last underwent a VA examination in June 2001.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Based on the above, the case is REMANDED for the following 
actions:

1.  The RO should obtain VAOPC in Daytona 
Beach records from the period from 
September 2003 to the present.  The 
records should include the November 2003 
visit with Dr. E. M, an orthopedic 
specialist.  

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
assess the current severity of his 
service-connected bilateral knee 
disabilities and the etiology of any 
bilateral ankle disorder.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.  The claims folder must be 
made available for the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

The examination must include range of 
motion findings for both knees, and any 
other test deemed necessary by the 
examiner.  The examiner is asked to 
identify and describe any current knee 
symptomatology, including any functional 
loss associated with the service-
connected bilateral knee disabilities due 
to more or less movement than normal, 
weakened movement, swelling, and 
deformity or atrophy of disuse.  If there 
is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any functional loss or 
limitation of motion during such flare-
ups.

The examiner is also asked to indicate 
whether it is at least as likely as not 
that the veteran's bilateral ankle 
disorder is related to service from 
November 1987 to December 1993 or a 
service connected disability 
  
3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


